Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,

                Plaintiff,
                                                    Crim. Action No. 17-336 (JMV)
        v.
                                                            OPINION & ORDER
 CHRISTOPHER R. FINN,

                Defendants.



John Michael Vazquez, U.S.D.J.

       This matter comes before the Court on the motion for early release from imprisonment,

D.E. 16, by Defendant Christopher R. Finn, who is proceeding pro se. The Government opposes

the motion. D.E. 17. The Court reviewed all submissions, and for the reasons that follow, Finn’s

motion is DENIED.

Background

       Finn was originally sentenced in the United States District Court for the Western District

of Virginia for a violation 21 U.S.C. § 846. Following his release from imprisonment, his

supervised release was transferred to this District. D.E. 1. Finn then participated in the District

Court’s Reentry Court, known as ReNew, program. In January 2018, Finn was charged with three

violations of supervised release: one violation for allegedly committing another crime related to

threatening to kill his ex-girlfriend, and two violations for not following the instructions of his

probation officer as to attending mental health treatment and not having any further contact with
his ex-girlfriend. D.E. 3. Finn thereafter pled guilty to the first violation, and was sentenced to

thirty-two months of imprisonment. D.E. 12, D.E. 15.

       Finn now asks the Court to shorten his sentence so that he can attend to his ailing mother.1

D.E. 16. The Government opposes the motion, indicating that Finn does meet any of the requisite

criteria that would permit such relief. D.E. 17.

Analysis

       18 U.S.C. § 3582(c) provides that a court may not modify an imposed term of

imprisonment except in the following circumstances:

       (1) in any case—

               (A) the court, upon motion of the Director of the Bureau of Prisons,
                   or upon motion of the defendant after the defendant has fully
                   exhausted all administrative rights to appeal a failure of the
                   Bureau of Prisons to bring a motion on the defendant’s behalf
                   or the lapse of 30 days from the receipt of such a request by the
                   warden of the defendant’s facility, whichever is earlier, may
                   reduce the term of imprisonment (and may impose a term of
                   probation or supervised release with or without conditions that
                   does not exceed the unserved portion of the original term of
                   imprisonment), after considering the factors set forth in section
                   3553(a) to the extent that they are applicable, if it finds that—

                       (i)    extraordinary and        compelling    reasons
                       warrant such a reduction; or

                       (ii)    the defendant is at least 70 years of age, has
                       served at least 30 years in prison, pursuant to a
                       sentence imposed under section 3559(c), for the
                       offense or offenses for which the defendant is
                       currently imprisoned, and a determination has been
                       made by the Director of the Bureau of Prisons that
                       the defendant is not a danger to the safety of any
                       other person or the community, as provided under
                       section 3142(g); and that such a reduction is



1
 Finn indicates that his mother currently residing in a senior living facility in East Orange, New
Jersey.
                                                   2
                      consistent with applicable policy statements issued
                      by the Sentencing Commission; and

               (B) the court may modify an imposed term of imprisonment to the
                   extent otherwise expressly permitted by statute or by Rule 35 of
                   the Federal Rules of Criminal Procedure; and

       (2) in the case of a defendant who has been sentenced to a term of imprisonment
           based on a sentencing range that has subsequently been lowered by the
           Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the
           defendant or the Director of the Bureau of Prisons, or on its own motion, the
           court may reduce the term of imprisonment, after considering the factors set
           forth in section 3553(a) to the extent that they are applicable, if such a reduction
           is consistent with applicable policy statements issued by the Sentencing
           Commission.

       The Court agrees with the Government that Finn has not met any of the exceptions listed

in Section 3582(c). As to subsection (c)(1)(A), 2 no motion has been made by the Director of the

Bureau of Prisons nor has Finn shown that he has fully exhausted all administrative rights. As to

subsection (c)(1)(B), Finn does not meet the Rule 35 requirements as to substantial assistance nor

does he cite to a relevant statute. Finally, subsection (c)(2) is not applicable as the Sentencing

Commission has not lowered Finn’s sentencing range.

       For the foregoing reasons, and for good cause shown,

       It is on this 30th day of December, 2019

       ORDERED that Defendant Finn’s motion to for early release from imprisonment, D.E.

16, is DENIED; and it is further

       ORDERED that the Clerk’s Office shall mail a copy of this Opinion and Order to

Defendant Finn.


                                                      s/ John Michael Vazquez
                                                      John Michael Vazquez, U.S.D.J.


2
 Because Finn is not 70 years of age, only subsection (c)(1)(A)(i), extraordinary circumstances,
would be available to him.
                                                  3
